         Case 2:20-cv-02320-JWB-GEB Document 1 Filed 06/26/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 BARBARA J. MITCHELL,                               )
                                                    )
              Plaintiffs,                           )
                                                    )   Case No: 2:20-cv-2320
 v.                                                 )
                                                    )
 NEBRASKA FURNITURE MART, INC.                      )
                                                    )
              Defendant.                            )


                                     NOTICE OF REMOVAL

         COMES NOW Defendant Nebraska Furniture Mart, Inc., pursuant to 28 U.S.C. §§ 1332,

 1441 & 1446 and D.Kan.R. 81.1, and hereby gives notice of its removal of this action from the

 District Court of Wyandotte County, Kansas to the United States District Court for the District

 of Kansas based on diversity jurisdiction. As grounds for removal, Defendant states:

        1.       On June 12, 2020, Plaintiff filed her Petition in the District Court of Wyandotte

County, Kansas, Case No. 2020-CV-000367.

        2.       This case is properly removed to this Court pursuant to 28 U.S.C. § 1441 because

Nebraska Furniture Mart has satisfied the procedural requirements for removal and this Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332.

         I: NEBRASKA FURNITURE MART HAS SATISIFIED THE PROCEDUAL

         REQUIREMENTS FOR REMOVAL


        3.       Defendant Nebraska Furniture Mart, Inc. was served with the summons and

petition on   June 16, 2020. Thus, this notice of removal is timely filed pursuant to 28 U.S.C. §

1446.
             Case 2:20-cv-02320-JWB-GEB Document 1 Filed 06/26/20 Page 2 of 4




        4.        The District Court of Wyandotte County, Kansas is located within the United

States District Court, District of Kansas. 28 U.S.C. § 96. Thus, venue is proper in this Court

because it is the “district and division embracing the place where such [state court] action is

pending.” 28 U.S.C. § 1441(a).

        5.        No previous application has been made for relief requested by this Notice.

        6.        Pursuant to 28 U.S.C. § 1446(a), copies of the process and pleadings served on

Nebraska Furniture Mart are attached hereto as Exhibits A and B.

        7.        Pursuant to 28 U.S.C. § 1446(d), written notice of removal was sent by electronic

mail and U.S. Mail to counsel for Plaintiff. A copy of this Notice will be filed with the Clerk of

the District Court of Wyandotte County, KS. A copy of that Notice is attached as Exhibit C.

             II. REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER

             JURISDICTION PURSUANT TO 28 §§ 1332 and 1441

        8.        This Court has subject matter jurisdiction pursuant to 28 §§ 1332 because this is a

civil action in which the amount in controversy exceeds the sum of $75,000, exclusive costs, as

alleged in Plaintiff’s petition and there is complete diversity between Plaintiff and Defendant.

                  A. There is complete diversity of citizenship between Plaintiff and

                      Defendant

         9.       As set forth in Plaintiff’s Petition, Plaintiff is a resident of Missouri. (Ex B ¶ 1)

        10.       As set forth is Plaintiff’s Nebraska Furniture Mart, Inc. is Nebraska corporation

and Nebraska citizen. (Ex. B ¶ 2).

        11.       At the time this action commenced and at all times since, Plaintiff and Defendant

are and remain citizens of different states. Accordingly, the diversity requirement for removal is

satisfied.
         Case 2:20-cv-02320-JWB-GEB Document 1 Filed 06/26/20 Page 3 of 4




                 B. The amount in controversy requirement is satisfied

       12.       The monetary jurisdictional prerequisite to federal jurisdiction under 28 U.S.C. §

1332(a) is satisfied because Plaintiff alleges, “damages in excess of $75,000.” (Ex B ¶ 19).

       13.       Plaintiff’s Petition for Damages claims damages as a result of an broken right am

and bruises and abrasions to her knee; medical expenses in excess of $11,000, future medical

expenses, pain and suffering, emotional distress, loss of enjoyment of life and diminished ability

to perform her daily activities. (Ex. B ¶ 16, 19). Thus, a reasonable reading of the Petition shows

that the amount Plaintiff placed in controversy exceeds $75,000. Therefore, the state court action

may be removed to the Court pursuant to 28 U.S.C. §§ 1332 & 1441. Accordingly, this Court has

jurisdiction over the parties and subject matter of the state court action.

         WHEREFORE Defendant Nebraska Furniture Mart, Inc. hereby requests that this matter

 be removed from the District Court for Wyandotte County, Kansas to the United States District

 Court for the District of Kansas.

                               DESIGNATION OF PLACE OF TRIAL

         Defendant Nebraska Furniture Mart, Inc., in accordance with D.Kan.R. 40.2, hereby

 designates Kansas City, Kansas as the place for trial.



                                        Respectfully submitted,

                                         /s/ Stephanie Warmund______
                                         Stephanie Warmund #12792
                                         9001 State Line Road, Suite 130
                                         Kansas City, MO 64114
                                         Telephone: 816-627-5310
                                         Fax: 603-334-7445
                                         ATTORNEY FOR DEFENDANT NEBRASKA
                                         FURNITURE MART, INC
       Case 2:20-cv-02320-JWB-GEB Document 1 Filed 06/26/20 Page 4 of 4




                                      NOTICE OF SERVICE


       I hereby certify that a copy of the above and foregoing was electronically filed, with counsel
being notified via the electronic filing system this 26th day of June, 2020.


                                              /s/ Stephanie Warmund______
                                              Stephanie Warmund
